132 Ga. App. 188 (1974)
207 S.E.2d 672
RICHEY
v.
THE STATE.
49214.
Court of Appeals of Georgia.
Argued April 1, 1974.
Decided June 20, 1974.
Hill, Jones & Farrington, William T. Coleman, III, for appellant.
Andrew J. Ryan, Jr., District Attorney, Michael K. Gardner, for appellee.
BELL, Chief Judge.
Defendant, convicted and sentenced for burglary, appeals from the overruling of his motion for new trial. The only ground of the motion argued before this court relates to alleged newly discovered evidence. This newly discovered evidence consists of the purported post-trial declaration of a material witness for the state who gave testimony at the trial strongly tending to show the defendant's guilt. A post-trial declaration by a state's witness that his former testimony was false is not a cause for a new trial. Felton v. State, 56 Ga. 84; Fowler v. State, 187 Ga. 406 (1 SE2d 18).
Judgment affirmed. Quillian and Clark, JJ., concur.